   

Zu Tre Wag tates Portier Cooer
Case 4:18-cv-00341 -wolaranpaah t £84 FIGOGS KE A © Ease 1of6 PagelD 360
Lor Corral Wt YS7OK?
@ Te 77 plowerngce H00kK ferzrugas KE 6h [5 Cv B3Y)-P

ISTRICT COURT
ORTHERN DISTRICT OF TEXAS

- N R
Momiee) Le weatITUNE 1 cbt CATES Ze, LED

@ Z eghcal | | way 4-4 2000 |

 

 

 

 

 

 

 

9. DISTRICT iSTRICT COURT

 

 

 

Movie ste Tg [oop € y
Pew tet eTERED Fit:s Cone? wir Site oy, (ae Sr Aare Cover
Te thes S18? BY Srer flpecl OF Hy ACEC AT ows. (ilesE” He STATE
Omer Terce (rien re Corte S(Geke?, DATED Seer tthe Vecece
Deore Est bili PERT (In) COENE, Be EcawxTGD 14) Ofer
Ours By Bodrires Cbuter yore Coumse.- $1 HOt [6 ao ke?
Hus PoecrpeT oF (hoot pyr apred IN (ts PL cistows 76 Lbhut on)
@ MED (CAL, ANd left AYES f°AIATE RINE Fe Case 77" fF, “A Yrota Tier
ox Raphiffis Lilatllazade Doi feree Se |
As Tits Docume ates (REsETeD TE ToD6€ pol PC Couere
Mert 7 Baetbypics Gaer of Aéaore, THE SufEmté uee fal Garces. -
UMAR LAID, B2FINS, FZ AECP TWAT SuPPkESSIO# BY JRISE ESTION 6/7 _
Lvivewee fAvetnsce To Meese, Vio eTeé DUE Feocess, LtH Fite D-,
WME APBTERIG C TTA Je Cover ae lint 1 smn Fe JHE ETATE Lbvnr
provi MAE Dismissen (ak hack of Troost Hobe AT Te
WILT: a
fb Fokrise. Coperowe Tis che, THe Stare Covel, KE rEe_
My DisepssAt. OF FIRST APPEAR XE OF ATI MEY, Fite 7
CLEA E Ons Pron teen Tove win Bar Abscdpeg ton) rend Tiocewqe
@ Lun vez C2 ON e135 0e, THE STATE Louer ftlyomT@0 Pey FORME
SOTOROLYS Eng ld YER, To ey CASE. ITP
Chas tT ae CEmPHAS ts A7bDED) AeFomsT- AY arrose / Ro
tite. Pec J ge ST |

 

   

Qoanes thous TOk hutZ, (CAW TIE te Hinge vist AAP of)
epuls |
 

— ods.

em... Rene Chuer-
Case 4:18-cv-00341-P Document 63 Filed 05/11/20 Page2of6 PagelD 361

ABLIST C3706 A SISTRI? OF ROTI -- Spee AP Ouse fora Mer
SAAMIES A) CY POW 7 HE LisT~ C40 Fedee Ane pe OX Poop CROst
BAIL T AT Or 0a

HLAWTEF Maz Request Sub/tervas Fe Lal oesr- DiscoYey/
From Tris Cour Ve te Pr: ACL W2G-OF FCCP, Cw R-Htes Fe
Kir “Hl AT TieMey MV a WTED Does NT 4EceT 79 Coit THAT
IebLyes 7 CbdFtrer of IW FEREST EL 88 9 femiNpAe pol TRE Fem
Of ney KoRn AT Cee, THe Carel (2 YRAREAT. Hive, Fs
Becomes? Ete Anau, DER UAT TON OF AREp UATE EoowsEé
Ylotnriowe [1RI26. UYO)KCCR , St9cé2 FARE ALLONTED ATTtRM ey
Sece Lek otar rCaneys DTy Owen Jo De FEdbievT (79 00a ROBIE
try MADop ZED FeoCeP Rese
Linyprire Keguési. oF Ts COvkT Jb Gowrner Wwe PEPE
® OF Fusrtce OV As Bounce AS Ths [EC PROLAC SVC Y KEUE IR,
Beenow1lt: etc) Feppiy7F& pre’ Tyee 20 Zacas 0K Cnzl iy wits
KEE SUBNITIZS OStINE ty THEIR WE DPE IS Mbt Yes MimeERovs
FAME Cxe> Tttar prey CHAM TC RE Dp. LIME [BRT CORTA TALICE
BAe Gor VERGED Ay Pe, Utey OID TY WOT ASSYE rBCOTHER
Botartiw F Preetie wre Tie FPecve tepate MER Ake JAE EKHETT
F ta 70t Entire? po This Le0s€« fF VOT "AD AI FAPDREES GO THE
Fea TIE Ge Cetee ABANG Hager Peougp FEARTIERS [40 po CEMCE, AOS
Me (C00 Jost (0UES Fieqie SAEs MAW»
Te Stas Cuar Stand lave Ke Mieco (re Tite feo fe. cwrew)
CHAT Frere Las A PweConEe-T PAT EO SPO VIING Ft LOTTE tas Tey
RECLSTEED OT Fit OS” fIRREST, PUPVELR Mec, Peewee Mike (EO Sere
© or. he TKER SEAR Tw AT teou.eo (Wéaw IAAT TAG sreon€ LOSES
Fo 18 Tew Aw LI Ole ntete ety wie bas EERLETEO Zs pfs ST

MeEwT OF CowSEL MOMEROUS Tinzes Sree /ILMME fi THUS Coveyr
Fbtét 2 of &

 

i
 

Case 4:18-cv-00341-P Document 63 Filed 05/11/20 Page3of6 PagelD 362

© THE. ST ere CBiftT JH C700 CEMLTCD VZV 71OwGh. LUM ts A FEE - ~
Thrwe Derrwets; YFoasre rts FRe7 ep Titan) Colerieo Buisonkas
hap Covers Ybgde Heep Caswar Bee leetgacg. 26 Cie. Udalisy, IPS ee
CELL 5 SET Able THER 1 Lert Hengep. bv Phregss Yio GATION.

AI7 At pauoqent, DUE JRcES Rep utes AW DIRT UNTY TE - Mun
peor [feta pa) rd (tbr pM fue tar th. CS;abllbegala Lf, Mow WHE
Lowe Te JHE fim Aryans Tite TERAS Poa) Of- THROES. VERT
yes os, viper Per Teersh LOR: Kaetree On BIL Recens< AND

REVGRTING AO THE Sa OAK Capt Kree¢ OLE, TZ Cras
Brece vilege (9 048 Eh 6 €2s, 7 PYLE IW ViesteS
RUC OY«
. Hy ttins pleenico %7i THAT As & flto NeveR fippur7ed —
Culer pd aay bay Pit IFES, I eeup Be REGO R60, BY
e Te Berry, 78 Svgour Fe 77 Fats CLA] EKA 17- TE AipePER Mee
% fe Cougiesp By 200 Zoe tubes torre of By 6b s AAP _
Tilo té BorR de Te Ban Has Cried A 0p RG OH FF EN
wl Foer Warrrt. (emer ov Tits tl Disce Veet ) fen Ay Leva
Ariew pre Fis itt Fp guint V8 S27 faceae Ppstr7 Jb
Sece naar, pygerids SIAFE> fier cpod Ieassv6. Fits
tee, SORE Soci may Be LIC ZED. THE Ott) FRET QO)
SZ 120 Wires TRE YRINMIL KES OST ERAT eM. Oo
Te Ji oute. FRx co (VET 007 eve, BET THEE FELLATE

    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   

Fie cB Pte EORRIS fie 1 DICOTIN G VOTH FAKES yyn Ale
WULLIEOE IT AT et Core ttt ic CéATIONS < Pop 7WE TEAS
Jahoe Bano pie Norwné, oTHge. THAN EL Wow (Some, JAY
@ 2 Fre Bictins worn TAFBYER Fines, Fite Borkr Did sor glee
be THe ORS LAs BY MAGES pte KEORFIING He bf THE

Dreiser (SeG Cepr. Of Tats fede, 0 EASE Bp) EV BOT ELEY
Pee Foe 5

  
:

 

Case 4:18-cv-00341-P Document 63 Filed 05/11/20 Page4of6 PagelD 363

Has Dist Jenustihsr, SHAD Cocor.@3 4 Kevuct of Wie Ty0Aess
MMAR$0OU FE tts Lost (Coast, VES, Beaty Totes, LIOD Uh
fEsvessterts, Aphebi’@ 72 ASTARTE ZT SUDUD nor AOA Bee
(e0CED To Lev (PEL. a ee
Now Its covitd JE-EEIED vias Tai Nkse FE SARD [MEL AUBERS

Me Mbyre ON ez Sh66 es, PRE J B8ctnlTtmesy. LlAGCE HV PRS Oppel coe
| Geptciry (a, PLACES Losrrs: fle Sifters th Fadl Paves,
thy U8. £95, Héip THag~ Poveciec€ Tl LBYR Tied eF Poqmerres
M7” Files (8 Fs6, Kllows! AS Sriema His Deeny ne “Lenvs 1 DcTeunpod
AE TANCE CE INTERESTS sutH AS fbashte flo infleyaged]« _

rate Be R0TE OF cets fiite Dirge 7 Dats BERK Wee
MOTIOMS VO GUACG ONS, threat Stick TAME CU NSCEAIE, FE F7HEY
ACTED Airy A AKPOAE To Cnaee Alpe, LOM pre PRT 7 lees
Qnesap Matters rn LOSS OP bBERTY Fil, (He Fit) Fa FERIA.
We Softies bur Heep “We 242) Aebty Coecit ore. STAs”
AD MPTATE AED SEO fall EF ¢ weet g 6 O0 $1 Grn LA L The WE
QLASS/F1B iO) C3 (P16 TUE OF C1 ee T THAT CLE RIED 77 TsTEcTey
LIE LOT Y 4 (ERS =

 Wew PaRele (Forte HAs DEMIS gy Sunol. flop Bcc) rE

A yeaa SEF OFF, PLANT E> HAS Ot, (4o  @f SEMENCE Pode Bor
FRROLE PS Weide Sree eres © HAVE EC usp, KOR<ar Je fave By
Fator €, TUAT SHOULD NEVER PE AAPL Mel Naty OPCEE: THESE
wanayr(e Teenjsya. Boe Pescese bp cntiews, 7 8iFAlriewr-

Crk pera, Pear’ Ks dest US CsE MgC AR ClOUWIEL

© Arie Fo Be Aowgo To Faves twit Dir20t Rl Te ZFRImW 6

Ke hie? Fata n/Umen Qs GaesteuTiewat’ Veotcm7reWd SSE

WAs Ae Steers Bere SoBTEAE? Fee
FRCE for J”

   
 

Case 4:18-cv-00341-P Document 63 Filed 05/11/20 Page5of6 PagelD 364

FZApTEE (14s Pt AD 15 Src 0 Zaeeetsit pried
Ha Feces tise zysteane Hts KRG 50LT; (tAWTOCE pyle Ber
thro Tas7Hté FE SEND fof Tin cey USTiens Jo Jos Cor
Z MAUVE BEEN ON TALS TRANIPER (VERN BIEN 3 DAS
fee RECEHOER SYpanle SygQoies -N JHE JOIST CLIEEK. Jkre &
2 AA BE) Mtoe FE Bor Se7HEr Oyu _
MONTE 00% BY ELIITLLIOD LotATIons Gig Bees preter
Aldo tUye Fe FReve/ UPC /2PCAIKTE TP /3 COVE Ae VLPIOTIFE
Mas lost eveey THN & ap (7 Toa 9 Mearns Te fag or
fitnte (© TA ACTION, [its LA 0t6 f(s AIBAST TU see eoP
SHosD Cpetatd Bas Cover te te SIM Coles (fas
ViocaTe) Faerpohé THE POT peeps Fe IUESTICATE TI7GTE
Kote Codpr ren Ganwer Be rowed Kepto srecy | tts, LaF Pasxe
@ MEF 52. E38, UeS ALANA) Vetoes Khun Tix. Gourd, UTS "E14, 4.
Fermi Flags C5ourr Te Kece Jes Gfeose Bsn +70
Chtel DIScOCR) I> Ppfa/y ZoI 0st.

Kesrecrfiy SuBmrweD,
Ae nk fo SE
Love
GHRa LAsr-
FB04 Hun, 202
Sadler, Fae TG ez.

| (Remevears we Lmve6
QS PTs v1 wee Be Tewap inj 8S, Fate Tits
aude 012 5.83 feo Te Yoo us Bernt, Seer eben, Ze

 
Case 4:18-cv-00341-P. Document 63 Filed 05/11/20 Page 6of6 PagelD 365

 

Well Mate Mpa Aa

{PAP fete tpl SS8S-6-2nity
>= :
en
a
ZV BL gy HU 47
| , SO A
os ny Lg WUEe C7 wy 7]

LYS) inane S2uULLS PLT) 5ivW

voce sae Ta JAE

aatryo? =
a Gatti a) -

H ome oad Ga SEIS FY, per tas: or hind -
bt yr ae as SON SYS Ce tat TE Zales y A |
One TP OQ ue GING Ee Nee TM 2k PUNAS ET |

_ Ve LoL KU PEA |

 

34D S2DUD

 
